           Case
            Case7:19-cr-00548-KMK
                 7:19-cr-00548-KMK Document 32 Filed
                                   Document 31 Filed09/11/20
                                                     09/11/20 Page
                                                               Page1 1ofof1 1


OFFICES OF FREDERICK P. HAFETZ LLC
ATTORNEYS AT LAW




10 E.Asr 40TH STREET, 48TH FLOOR
NEWYORK, N.Y. 10016
TELEPHONE: (212) 997-7400
TELECOPIER. (2 I 2) 997-7646


                                                             September 11 , 2020
VIAECF
Hon. Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150
                  Re :     United States v. Gabriel Letizia Jr.,
                                19-CR-548 (K.MK)
Dear Judge Karas:

        I am writing to request a two-week extension of time to file my pre-trial motions which
are due on September 15 and a similar extension of time for the government to file its opposition
brief and me to file a reply brief. There has been one previous request for an extension of time to
file by me, which was granted.
        The government has no objection to this request. The reason for the request is that there
are several complex issues pertinent to the motion which need further discussion with the
government before I am able to file the brief.
       Mr. Letizia agrees to a tolling of the Speedy Trial Act consistent with his request for a
new pre-trial motion schedule.
Granted. Time is excluded until 9/28/20 to give counsel
adequate time to file pre-trial motions. The interests of    Respectfully submitted,
justice from this exclusion outweigh Defendant's and the
public's interest in a speedy trial. See 18 U.S.C. Section            SIS
3161 (h)(7)(A).
                                                             Frederick P. Hafetz
So Ordered.


1/~70::                  ECF)

9/11 /20
